Citation Nr: 0106156	
Decision Date: 02/28/01    Archive Date: 03/02/01

DOCKET NO.  99-06 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a left shoulder 
disability.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

Appellant and friend


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from November 1986 to 
November 1990.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating decision of the 
Philadelphia, Pennsylvania, Department of Veterans Affairs 
(VA) Regional Office (RO), which denied the veteran's claim 
of entitlement to service connection for a left shoulder 
disability.  In August 2000 the case was remanded to schedule 
a Travel Board hearing.  In December, 2000, a Travel Board 
hearing was held at the RO before the undersigned.  


REMAND

Additional development is required in this case.  

Based on VA's duty to assist in the development of facts 
pertinent to this claim, additional development is necessary 
prior to final adjudication of the claim.  See Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096  (2000).

The veteran and his representative contend, in essence, that 
service connection is warranted for a left shoulder 
disability based on service incurrence.  It is maintained 
that the veteran's left shoulder was injured when it was 
pulled out of its socket when his arm was caught as his boat 
was struck by a large wave.  He asserts that he has had 
problems with left shoulder pain and motion since that time. 

Service medical records show that the veteran did sustain a 
left shoulder injury in service.  On VA examination in 
December 1997, the diagnosis was residuals of a chronic 
dislocation of the left shoulder with marked decrease of 
range of motion.  In May 1998, the veteran underwent surgical 
arthroscopy of the shoulder with an open Bankart repair.  
Although the veteran testified at his December 2000 Travel 
Board hearing that no doctor has attributed his left shoulder 
disability to anything other than his injury in service, 
there is no medical evidence of record that attributes his 
present left shoulder disability to his injury in service.  
Hence, an examination is indicated.  

At his December 2000 Travel Board hearing, the veteran 
testified that he had submitted evidence which showed that he 
would be having left shoulder surgery in the near future.  
That evidence was to be submitted with a waiver of RO 
consideration.  It was noted during the hearing that the 
surgery was to take place December 14, 2000, at the VA 
Medical Center, in Philadelphia, Pennsylvania.  The evidence 
submitted with RO waiver is not associated with the claims 
folder.  VA medical records of surgery in December 2000 also 
are not associated with the claims folder.  These records may 
be pertinent to the instant claim.  

Finally, because of a change in the law brought about by the 
VCAA, a remand in this case is required for compliance with 
the notice and duty to assist provisions contained in the new 
law.  See Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, §§ 3-4, 114 Stat. 2096, ___ (2000) (to be codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should ask the veteran to 
provide a complete list of those who have 
treated him for his left shoulder 
disability since his separation from 
service.  The RO should obtain complete 
clinical records of all such treatment, 
to include all VA inpatient and 
outpatient treatment records, especially 
VA medical records of the veteran's 
December 2000 left shoulder surgery.  If 
requests for any records are not 
successful, the RO should advise the 
veteran and his representative that VA 
was unable to obtain the identified 
records; explain efforts undertaken by VA 
to obtain the records; and afford the 
veteran the opportunity to submit any 
outstanding private records himself. 

2.  The veteran should be scheduled for a VA 
orthopedic examination to determine the 
etiology of his left shoulder disability.  
The claims folder, including a copy of this 
remand, is to be reviewed by the examiner in 
conjunction with the examination.  The 
examiner should specifically express an 
opinion as to the etiology of any current 
left shoulder disability, indicating whether 
it is related to the veteran's documented 
left shoulder injury in service.  The 
examiner must provide a comprehensive report 
including complete rationales for all 
opinions and conclusions reached.  

3.  The RO should review the claims 
folder and ensure that all of the 
foregoing development is completed. 

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  

5.  The RO should then readjudicate the 
veteran's claim on the merits.  If it 
remains denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and given a reasonable opportunity 
to respond.

The case should then be returned to the Board for further 
appellate consideration.  The veteran need take no action 
until he is notified.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


